Citation Nr: 0525696	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  05-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January 1943 
to January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In September 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
501 (West 2002); 38 C.F.R. § 3.353 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds, without limitation.  38 C.F.R. § 3.353(a).

Where a reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In March 2003, a VA examiner determined that the veteran was 
not competent to manage his own affairs.  The examiner noted 
that the veteran met the criteria for PTSD as well as 
dysthymia.  Reference was made to a history of neurological 
evaluations in the past.  The examiner referenced the 
veteran's Compensation and Pension examination report from 
November 2002 that indicated that there may be a neurological 
process underway such as dementia or hydrocephalus, which may 
have been causing his cognitive problems.  Reference was also 
made of the veteran having some organic findings in his 
brain.  Some organicity was also noted on psychological 
testing.  Based on these findings, the examiner concluded 
that it was clear that the veteran was dysfunctional and not 
able to fully care for himself or be employed.  VA previously 
determined that the veteran was individually unemployable.  
It appeared to the examiner that the veteran's functional 
limitations were permanent.  Such a report only provides 
evidence against this claim.

In July 2003, a VA field examiner determined that the veteran 
was competent to manage his own affairs.  The examiner 
reported that the veteran was fully aware of his income and 
financial responsibilities.  He and his spouse shared the 
task of paying the bills.  The veteran was fully alert to the 
amounts of his income, the uses thereof, and there was no 
evidence that he had been preyed upon by any designing 
persons.  The field examiner opined that the veteran belonged 
in a supervised direct payment plan until he could reverse 
the incompetency.

In July 2004, a VA examiner determined that the veteran was 
not competent to manage his own affairs.  The examiner 
disagreed with the field examiner's findings, noting that it 
was very difficult to interview the veteran due to 
nonresponsiveness and depression.  The examiner reported that 
the veteran indicated that he did not really know why he was 
being examined.  After the examiner explained the purpose of 
the examination, the veteran responded that he did not want 
anything changed, denying that he had ever asked for 
competency.  He was not oriented to time and did not know 
what day or month it was.  Based on the veteran's behavior 
during the interview, the examiner concluded that the veteran 
was not competent to handle his own finances.

While the field examiner reflected that the veteran was 
competent during the visit, the evidence of record, when 
viewed as a whole, clearly demonstrates that the veteran was 
is incapable of managing his finances. The most recent 
comprehensive psychological examination was conducted in July 
2004.  The examiner had access to the veteran's records, and 
he made findings that essentially agree with the RO's 
conclusion that the veteran remains incompetent for VA 
purposes.  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The Board finds the July 2004 VA 
examination results more probative for the reasons given 
above.  While the Board may not ignore a medical opinion, it 
is certainly free to discount the relevance of a medical 
statement, as it has done in this case with respect to the 
field examiner's report.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
and his representative do not have the medical expertise to 
determine whether the veteran is competent.  

Therefore, it is the Board's opinion that the determination 
of incompetency should be continued.

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed this issue in a July 2003 action, 
after the enactment of VCAA, in which it proposed to find the 
veteran incompetent for VA purposes.  The RO advised the 
veteran and his representative in a letter dated in May 2003 
that, based on the March 2003 VA examination report findings, 
it was proposing to find the veteran incompetent for VA 
purposes.  The RO also informed him and his representative of 
his rights and of what information and evidence was needed to 
contest the issue.  In this way, he was advised of the need 
to submit any evidence in his possession that pertains to the 
issue.  The RO also provided the relevant laws in the May 
2005 statement of the case.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

When considering the May 2003 notification letter, the Board 
finds that the RO had notified the veteran and his 
representative that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The claimant 
and his representative has been provided with every 
opportunity to submit evidence and argument in support of the 
issue on appeal and to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination in March 2003 and July 2004, as well as a field 
examination in July 2003.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Board having determined that the veteran remains 
incompetent for VA purposes, the appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


